NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

In the Interest of N.W., a child.  )
___________________________________)
                                   )
N.M.W.,                            )
                                   )
               Petitioner,         )
                                   )
v.                                 )                    Case No. 2D19-1373
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES,                          )
                                   )
               Respondent.         )
___________________________________)

Opinion filed June 5, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Myriam Irizarry,
Judge.

Ita M. Neymotin, Regional Counsel, Second
District, Fort Myers, and Ngozi C. Acholonu,
Assistant Regional Counsel, Office of
Criminal Conflict and Civil Regional Counsel,
Clearwater, for Petitioner.

Bernie McCabe, State Attorney, and Leslie
M. Layne, Assistant State Attorney,
Clearwater, for Respondent.


PER CURIAM.


              Denied.
LaROSE, C.J., and CASANUEVA and MORRIS, JJ., Concur.




                                   -2-